In re Roy, Marvin; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Acadia, 15th Judicial District Court, Div. “J”, Nos. 45,523, 45,524, 45,525, 45,526, 45,527, 45,528; To the Court of Appeal, Third Circuit, Nos. KW93-0444, KW93-1332, KW92-0916.
Granted for the sole purpose of transferring this application to the district court, which is ordered to appoint counsel unaffiliated with the Indigent Defender Board of the 15th Judicial District Court to represent relator against pending charges.
DENNIS, J., not on panel.